                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

In re:                                                            Case No. 19-46824

MARK M. BELLO,                                                    Chapter 11

            Debtor.                                               Judge Thomas J. Tucker
_________________________________/

   ORDER DISSOLVING SHOW-CAUSE ORDER AND DETERMINING THAT THE
      DEBTOR MAY PROCEED UNDER SUBCHAPTER V OF CHAPTER 11

         On May 3, 2019, the Debtor filed a voluntary petition for relief under Chapter 13,

commencing this bankruptcy case. On December 27, 2019, the Debtor filed a motion to convert

this case to Chapter 11.1 On January 15, 2020, the Court entered an opinion and an order

granting the Motion,2 and this case was converted to Chapter 11. On January 29, 2020, the Court

entered a scheduling order for this Chapter 11 case.3

         On March 2, 2020, the Debtor filed an amended voluntary petition, purporting to elect “to

proceed as a small business debtor under Subchapter V of Chapter 11.”4 On March 9, 2020, the

Court issued a show-cause order (the “Show-Cause Order”), in which the Court stated:

                  The Small Business Reorganization Act of 2019 (“SBRA”) was
                  enacted into law on August 23, 2019. The SBRA amended the
                  Bankruptcy Code and added Subchapter V to Chapter 11, with an
                  effective date of February 19, 2020. In light of the fact that this
                  bankruptcy case was initially filed under Chapter 13 and was
                  converted to Chapter 11 all before the February 19, 2020 effective
                  date of the SBRA, the Debtor’s filing of an amended petition


         1
             Docket # 89, the “Motion.”
         2
             Docket ## 101, 102.
         3
             Docket # 109.
         4
             Docket ## 135-1 at 1, 135-2 at 4, Item 13.



   19-46824-tjt        Doc 156      Filed 03/27/20        Entered 03/27/20 15:14:31     Page 1 of 3
                     electing to proceed under Subchapter V raises the issue of whether,
                     under the facts of this case, the Debtor is eligible to do so. To what
                     extent, if any, may the provisions of the SBRA be applied to cases
                     that were pending before the SBRA’s February 19, 2020 effective
                     date?5

The Show-Cause Order provided, in relevant part:

                     IT IS ORDERED, that no later than March 16, 2020, the Debtor
                     must file a written response to this Order, showing cause why the
                     Court should not strike the Debtor’s amended petition, and its
                     purported election to proceed as a small business debtor under
                     Subchapter V of Chapter 11.

                     IT IS FURTHER ORDERED that no later than March 23, 2020,
                     the United States Trustee and all creditors may file a response to
                     the Debtor’s written response this Order.6

          On March 10, 2020, the United States Trustee appointed Deborah Fish as the Subchapter

V Trustee in this case.7 After the appointment of the Subchapter V Trustee, the Debtor, the

United States Trustee, and Judith Michaelian, individually, and in her capacity as Personal

Representative of the Estate of Marshall S. Michaelian, filed timely responses to the Show-Cause

Order.8

          The Court has reviewed all of the responses to the Show-Cause Order, and now

concludes that this case may proceed under Subchapter V of Chapter 11. The Court agrees with

the reasoning and holding in the recent case of In re Moore Properties of Person Cnty. LLC, No.


          5
          Docket # 138 (“Order Requiring the Debtor to Show Cause in Writing Why the Court Should
Not Strike the Debtor's Purported Election to Proceed as a Small Business Debtor under Subchapter V of
Chapter 11”) at 1-2.
          6
              Id. at 2.
          7
              Docket # 139.
          8
              Docket ## 144, 153, 154.

                                                       2


  19-46824-tjt            Doc 156    Filed 03/27/20        Entered 03/27/20 15:14:31      Page 2 of 3
20-80081, 2020 WL 995544 (Bankr. M.D.N.C. Feb. 28, 2020). That case held that a debtor in a

Chapter 11 case that was pending before the February 19, 2020 effective date of the SBRA could

elect to proceed under Subchapter V. The Court finds the Moore Properties court’s reasoning

applicable to the facts of this case, which is still in the early, pre-confirmation stage as a Chapter

11 case.

       Accordingly,

       IT IS ORDERED that the Show-Cause Order (Docket # 138) is dissolved.

       IT IS FURTHER ORDERED that the Debtor may proceed under Subchapter V of

Chapter 11.

       The Court will enter a new Chapter 11 scheduling order, by separate order.



Signed on March 27, 2020




                                                  3


  19-46824-tjt      Doc 156     Filed 03/27/20        Entered 03/27/20 15:14:31       Page 3 of 3
